Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castro et al (US 2010/0323091) in view of Huang et al (US 8062465) optionally further taken with Knott et al (US 2012/0079706) for the same reasons as expressed in paragraph 3 of the Office action dated August 20, 2020.
It should be noted that Castro et al did express (see Figure 1) that the crimping of the polymeric scaffold (having the drug coating thereon) would have been crimped successively in crimping steps with a “hold” of the crimped assembly for 15 seconds after the first crimping step and 10 seconds after the second crimping step  and that as step “(c) maintain a constant scaffold diameter for each of a plurality of stress relaxation periods” wherein at least one stress relaxation period occurs after step (a)  of reducing the diameter from a first diameter to a second diameter and before step (b) of reducing the diameter from .
Response to Arguments
Applicant's arguments filed 12-21-20 have been fully considered but they are not persuasive.
Applicant essentially has two arguments for the patentability of the claims: (1) the reference to Castro is concerned with the application of drug to the scaffold and increasing the fracture resistance of a drug-eluting medical device, and; (2) Castro failed to teach crimping of the scaffold with a prescribed time of relaxation after diameter reduction. These arguments have not been found to be persuasive as addressed herein below.
Regarding the first argument, it should be noted that the claims are not commensurate in scope with any argument that precluded the scaffold from having a drug eluting coating provided thereon prior to the diameter reduction steps claimed. The reference taught that the scaffolding having the drug eluting coating thereon was subject to diameter reduction in successive steps of crimping the scaffold with a period of stress relaxing after each crimping step. The applicant is referred to the paragraphs referred to above as well as Figure 1 for a discussion of the same. One would have been motivated to perform the diameter reducing steps (crimping) with a period of relaxation after the diameter reduction (for a holding period of time) in order to ensure the coating was properly formed on the polymeric stent and retained thereon crack free, and as discussed in paragraph [0036] the additional benefits to the scaffolding provided by the four step process including relief of internal stress/strain on the polymeric scaffolding. The applicant asserts that there are benefits to the processing including allowance of expansion of the scaffold to a greater diameter than its initial diameter prior to crimping and minimal damage to the scaffold struts during crimping, however there is no comparison between these identified results and the closest prior art which factually evidence such results as unexpected. 
With respect to the second argument that the reference failed to teach that one would have performed the claimed stress relaxation over the prescribed time, applicant is specifically referred to paragraph [0036] where the reference to Castro expressed that: 
“The beneficial effects to the scaffolding by the four step process can also provide benefits to the coating. When the stent is incrementally reduced in size at a temperature that allows internal stress/strain to be relieved, this relaxation period can also serve to work out any associated stress/strain at the interface between the coating and the scaffolding surface, such as at the binding or transition layer discussed earlier.” (emphasis added)

It should be understood from a reading of the above that the relation takes place over a “period” which is a segment of time. As depicted in Figure 1, the relaxation “period” is 15 seconds where the crimping diameter is “held” (a period of time that the relation took place) at the specified temperature at each crimping step to relieve stress/strain in the scaffolding. The reference to Castro et al therefore clearly expressed that one perform the stress relaxation over a period of time between 1 to 185 seconds in between the two diameter reduction steps via crimping. 
	One skilled in the art would have readily appreciated that the crimping operation was performed while the scaffold was disposed on a balloon and that the same resulted in retention of the scaffold to the balloon as claimed. The references to Huang et al and further optionally Knott et al expressed that the same was in fact transpiring during the crimping and diameter reducing steps. 
	Applicant has overcome the double patenting rejection with the filing of the terminal disclaimer and the terminal disclaimer has been approved. 
	No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746